Opinion of the Court by


Napton, Judge.

Lorton was indicted by the grand jury of St. Louis county, for stealing the goods and chattels of Richmond Curie, and at the same time was also indicted for stealing the goods of one John B. Gibson. The defendant plead guilty to the first indictment, and to the second plead a former conviption for the same offence. It appears from the bill of exceptions, that the prisoner on the day mentioned in the indictment, was found in a room of the Missouri Hotel, in the city of St. Louis, at a late hour in the evening, and being seizedbv Richmond Curie, and'one JobnB. Gibson, who were lodgers therein, and who were awakened by the noise made by the prisoner, confessed that he had been concerned in stealing goods therefrom, in company with another, and search being immediately made, the goods of said Curie and Gibson were found-lying on the stair steps and in the passage, where they had been dropped by the thief, who was making off with them. The goods of Curie and Gibson were. *57found precisely in the same condition. The prisoner had been sentenced under the first indictment to two years prisonment in the penitentiary. The prisoner, by his counsel, prayed the court to instruct the jury, that if they believed from the evidence that the goods of Curie and Gibson were stolen at one and the same time, then the circumstance of said goods belonging to separate owners did not constitute several offences, and that if any person by the same act and at the same time should steal the goods of A, E, and C, this constituted but one felony, or offence against the State ; and that if they should believe under the preceding instruction, that the stealing of the goods of said Curie and Gibson was one transaction, then the former conviction of the prisoner operated as a bar. The court refused to give this instruction : the prisoner excepted, and moved for a new trial, which was overruled, and the case is brought here by error.
The stealing of several articles of property at the same timeand place, constitutes but one offence, and the circumstance of several ownerships of the property cannot increase or mitigate the nature of the offence.
The court should have given the instructions asked by the prisoner. The stealing of several articles of property, at the same time and place, undoubtedly constitutes but one offence against the laws, and the circumstance of several ownerships cannot increase or mitigate the nature of the offence.
The judgment will be reversed.